         Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 CARLOS POZAS ALVARENGA
 c/o 519 H Street NW
 Washington, DC 20001

 DAVID POZAS RAMIREZ
 c/o 519 H Street NW
 Washington, DC 20001


        Plaintiffs,

 v.                                                      Civil Action No. __________________
 TORYUMON JAPANESE HOUSE, INC.
 d/b/a TORYUMON JAPANESE HOUSE
 1901 Pennsylvania Avenue NW
 Washington, DC 20006

 TAO LIN
 3816 Ridge Road
 Annandale, VA 22003

 FANGHUANG LIN
 3816 Ridge Road
 Alexandria, VA 22003

        Defendants.


                                      CO MPL AINT

1.     While Plaintiffs worked at Defendants’ upscale Japanese restaurant as kitchen laborers,

Defendants paid Plaintiffs a flat semimonthly salary that denied them minimum and overtime

wages. Furthermore, Defendants failed to provide Plaintiffs with legally-required paid safe and

sick leave.
           Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 2 of 12




2.      Plaintiffs bring this action against Toryumon Japanese House, Inc., Tao Lin, and

Fanghuang Lin (“Defendants”) to recover damages for Defendants’ willful failure to pay minimum

and overtime wages, and to provide safe and sick leave, in violation of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq.; the District of Columbia Minimum Wage Act Revision

Act (“DCMWA”), D.C. Code, § 32-1001 et seq.; the District of Columbia Wage Payment and

Collection Law (“DCWPCL”), D.C. Code § 32-1301 et seq.; and the District of Columbia Accrued

Safe and Sick Leave Act (“ASSLA”), D.C. Code § 32-531.01 et seq.

                                      Jurisdiction and Venue

3.      Jurisdiction is proper pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 28

U.S.C. § 1367 (supplemental jurisdiction).

4.      Venue is proper pursuant to 28 U.S.C. § 1391(b), because all Defendants reside in this

district, or a substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred in

this district.

                                                Parties

5.      Plaintiff Carlos Pozas Alvarenga (“Plaintiff Alvarenga”) is an adult resident of the District

of Columbia.

6.      Plaintiff David Pozas Ramirez (“Plaintiff Ramirez”) is an adult resident of New York.

7.      Defendant Toryumon Japanese House, Inc. is a District of Columbia corporate entity. It

does business as Toryumon Japanese House. Its principal place of business is located at 1901

Pennsylvania Avenue NW, Washington, DC 20006. Its registered agent for service of process is

Ace Corporate Services, Inc., 250 11th Street NE, Washington, DC 20002.




                                                   2
             Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 3 of 12




8.       Defendant Tao Lin is an adult resident of Virginia. He resides at 3816 Ridge Road, Annan-

dale, VA 22003. He is an owner and officer of Defendant Toryumon Japanese House, Inc. He

exercises control over the operations of Toryumon Japanese House, Inc. — including its pay prac-

tices.

9.       Defendant Fanghuang Lin is an adult resident of Virginia. He resides at 3816 Ridge Road,

Annandale, VA 22003. He is an owner and officer of Defendant Toryumon Japanese House, Inc.

He exercises control over the operations of Toryumon Japanese House, Inc. — including its pay

practices.

10.      Defendants own and operate the restaurant Toryumon Japanese House, located at 1901

Pennsylvania Avenue NW, Washington, DC 20006.

                       Factual Allegations Specific to Plaintiff Alvarenga
11.      Plaintiff Alvarenga worked at Toryumon Japanese House from approximately June 10,

2019 through approximately October 20, 2019.

12.      Plaintiff Alvarenga worked at Toryumon Japanese House as a kitchen laborer.

13.      Plaintiff Alvarenga’s job duties at Toryumon Japanese House primarily consisted of wash-

ing dishes and preparing ramen.

14.      Plaintiff Alvarenga typically and customarily worked six days per week.

15.      Plaintiff Alvarenga typically and customarily worked sixty-four hours per week.

16.      Plaintiff Alvarenga typically and customarily worked the following schedule:

                   Start Time           End Time             Break Time        Hours Worked
  Monday           11:00 a.m.           10:00 p.m.             1 hour              10.0
  Tuesday          11:00 a.m.           10:00 p.m.             1 hour              10.0
 Wednesday         11:00 a.m.           10:00 p.m.             1 hour              10.0
 Thursday          11:00 a.m.           10:00 p.m.             1 hour              10.0
   Friday          11:00 a.m.           10:00 p.m.                                 12.0
  Saturday         11:00 a.m.           10:00 p.m.                                 12.0
  Sunday                                               Off
                                                                               64.0 hours total

                                                 3
         Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 4 of 12




17.    Defendants paid Plaintiff Alvarenga according to the number of days he worked.

18.    Defendants paid Plaintiff Alvarenga semimonthly.

19.    Defendants paid Plaintiff Alvarenga approximately the following amounts twice a month:

      Approximate Dates             Semimonthly Payment              Effective Hourly Rate
  Jun. 10, 2019–Aug. 11, 2019            $1,100.00                           $7.93
  Aug. 12, 2019–Aug. 31, 2019            $1,150.00                           $8.29
  Sep. 01, 2019–Oct. 20, 2019            $1,200.00                           $8.65

20.    At all relevant times, Defendants paid Plaintiff Alvarenga in cash.

21.    Plaintiff Alvarenga worked more than forty hours per workweek for Defendants.

22.    At all relevant times, Defendants paid Plaintiff Alvarenga the same effective hourly rate

across all hours worked.

23.    At all relevant times, Defendants did not pay Plaintiff Alvarenga overtime wages — or one

and one-half times his regular hourly rate for hours worked in excess of forty in a workweek.

24.    In addition to not paying overtime wages, Defendants did not pay Plaintiff Alvarenga the

applicable D.C. minimum wage.

25.    D.C. law required that employers pay non-exempt employees at least $13.25 per hour from

July 1, 2018 through June 30, 2019, and $14.00 per hour from July 1, 2019 through June 30, 2020.

D.C. Code § 32-1003(a).

26.    Defendants owe Plaintiff Alvarenga approximately $10,010.00 in minimum and overtime

wages (excluding liquidated damages).

                      Factual Allegations Specific to Plaintiff Ramirez
27.    Plaintiff Ramirez worked at Toryumon Japanese House from approximately May 1, 2019

through approximately March 15, 2020.

28.    Plaintiff Ramirez worked at Toryumon Japanese House as a kitchen laborer.




                                                4
         Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 5 of 12




29.    Plaintiff Ramirez’s job duties at Toryumon Japanese House primarily consisted of prepar-

ing meats and vegetables, washing dishes, cleaning, sweeping, and moping the floors, and cleaning

the grills and kitchen workstations.

30.    Plaintiff Ramirez typically and customarily worked six days per week.

31.    Plaintiff Ramirez typically and customarily worked sixty-four hours per week.

32.    Plaintiff Ramirez typically and customarily worked the following schedule:

                  Start Time            End Time            Break Time         Hours Worked
  Monday                                              Off
  Tuesday          11:00 a.m.           10:00 p.m.            1 hour                 10.0
 Wednesday         11:00 a.m.           10:00 p.m.            1 hour                 10.0
 Thursday          11:00 a.m.           10:00 p.m.            1 hour                 10.0
   Friday          11:00 a.m.           11:00 p.m.                                   12.0
  Saturday         11:00 a.m.           11:00 p.m.                                   12.0
  Sunday           12:00 p.m.           10:00 p.m.                                   10.0
                                                                               64.0 hours total

33.    At all relevant times, Defendants paid Plaintiff Ramirez according to the number of days

he worked.

34.    At all relevant times, Defendants paid Plaintiff Ramirez semimonthly.

35.    Defendants paid Plaintiff Ramirez approximately the following amounts twice a month:

       Approximate Dates               Semimonthly Payment             Effective Hourly Rate
  May 01, 2019–Jun. 30, 2019                $1,100.00                          $7.93
  Jul. 01, 2019–Aug. 31, 2019               $1,150.00                          $8.29
  Sep. 01, 2019–Dec. 31, 2019               $1,200.00                          $8.65
  Jan. 01, 2020–Feb. 29, 2020               $1,250.00                          $9.01
  Mar. 01, 2020–Mar. 15, 2020               $1,300.00                          $9.37

36.    At all relevant times, Defendants paid Plaintiff Ramirez in cash.

37.    Plaintiff Ramirez worked more than forty hours per workweek for Defendants.

38.    At all relevant times, Defendants paid Plaintiff Ramirez the same effective hourly rate

across all hours worked.




                                                5
         Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 6 of 12




39.    At all relevant times, Defendants did not pay Plaintiff Ramirez overtime wages — or one

and one-half times his regular hourly rate for hours worked in excess of forty in a workweek.

40.    In addition to not paying overtime wages, Defendants did not pay Plaintiff Ramirez the

applicable D.C. minimum wage.

41.    D.C. law required that employers pay non-exempt employees at least $13.25 per hour from

July 1, 2018 through June 30, 2019, and $14.00 per hour from July 1, 2019 through June 30, 2020.

D.C. Code § 32-1003(a).

42.    Defendants owe Plaintiff Ramirez approximately $23,300.00 in minimum and overtime

wages (excluding liquidated damages).

43.    Furthermore, Defendants never provided Plaintiff Ramirez with paid leave as required by

the ASSLA. D.C. Code § 32-531.02.

44.    Plaintiff Ramirez lost wages in 2019 and 2020 because he was sick.

45.    For Defendants’ failure to provide paid leave, Defendants owe Plaintiff Ramirez approxi-

mately $450.00 in lost wages and compensatory damages.

46.    Defendants should have provided Plaintiff Ramirez with three days of paid leave in 2019

and one day of paid leave in 2020.

47.    Defendants also owe Plaintiff Ramirez $2,000.00 — $500.00 of statutory damages for each

accrued day of leave denied, regardless of whether he took unpaid leave or reported to work on

that day. D.C. Code § 32-531.12(b).

                        Factual Allegations Common to All Plaintiffs

48.    Defendant Fanghuang Lin hired or participated in the decision to hire Plaintiffs.

49.    Defendant Fanghuang Lin set or participated in setting Plaintiffs’ work schedule.

50.    Defendant Fanghuang Lin participated in clocking the Plaintiffs in and out of work.

51.    Defendant Fanghuang Lin supervised Plaintiffs.

                                                6
         Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 7 of 12




52.    Defendant Fanghuang Lin set or participated in the decision to set Plaintiffs’ salary.

53.    Defendant Fanghuang Lin handed Plaintiffs their pay.

54.    Defendant Tao Lin hired or participated in the decision to hire Plaintiffs.

55.    Defendant Tao Lin set or participated in setting Plaintiffs’ work schedule.

56.    Defendant Tao Lin supervised Plaintiffs.

57.    Defendant Tao Lin set or participated in the decision to set Plaintiffs’ salary.

58.    Defendant Tao Lin fired Plaintiff Pozas Alvarenga.

59.    Defendant Tao Lin and Fanghuang Lin participated in creating a punch clock system for

Plaintiffs and their coworkers. But Plaintiffs typically would not punch their own timecards. In-

stead, Defendants Tao Lin and Fanghuang Lin typically punched each Plaintiffs’ timecards.

60.    At all relevant times, Defendants had the power to hire and fire Plaintiffs.

61.    At all relevant times, Defendants had the power to control Plaintiffs’ work schedule.

62.    At all relevant times, Defendants had the power to supervise and control Plaintiffs’ work.

63.    At all relevant times, Defendants had the power to set Plaintiffs’ rate and manner of pay.

64.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiffs one and one-half times their regular hourly rate for all hours worked in excess of forty hours

in any one workweek.

65.    At all relevant times, Defendants were aware that they were legally required to pay Plain-

tiffs the applicable D.C. minimum wage.

66.    At all relevant times, Defendants were aware that they were legally required to timely pay

Plaintiffs all wages legally due to them.

67.    At all relevant times, the annual gross volume of Defendants’ business exceeded

$500,000.00.




                                                 7
            Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 8 of 12




68.    At all relevant times, Defendants had two or more employees who handled goods and/or

materials that had traveled in or been produced in interstate commerce.

69.    At all relevant times, Defendants had employees who handled food products, such as

chicken, fish, or vegetables, that had been raised, caught, or grown outside of the District of Co-

lumbia.

                                           COUNT I
                FAILURE TO PAY OVERTIME WAGES UNDER THE FLSA
70.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

71.    Each defendant was an “employer” of Plaintiffs within the meaning of the FLSA. 29 U.S.C.

§ 203(d).

72.    The FLSA requires employers to pay non-exempt employees one and one-half times their

regular hourly rate for hours worked in excess of forty hours in any one workweek. 29 U.S.C.

§ 207(a)(1). This regular hourly rate cannot be lower than the applicable state or local minimum

wage. 29 C.F.R. § 778.5.

73.    Defendants violated the FLSA by knowingly failing to pay one or more Plaintiffs at least

one and one-half times their regular hourly rates for hours worked in excess of forty hours in any

one workweek.

74.    Defendants’ violations of the FLSA were willful.

75.    For Defendants’ violations of the FLSA, Defendants are liable to Plaintiffs for unpaid over-

time wages, an equal amount as liquidated damages, reasonable attorney’s fees and expenses, court

costs, interest, and any other relief deemed appropriate by the Court.

                                           COUNT II
   FAILURE TO PAY MINIMUM AND OVERTIME WAGES UNDER THE DCMWA
76.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.



                                                 8
         Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 9 of 12




77.    Each defendant was an “employer” of Plaintiffs within the meaning of the DCMWA. D.C.

Code § 32-1002(3).

78.    The DCMWA required that employers pay non-exempt employees at least $13.25 per hour

from July 1, 2018 through June 30, 2019, and $14.00 per hour from July 1, 2019 through June 30,

2020. D.C. Code § 32-1003(a).

79.    The DCMWA requires employers to pay non-exempt employees one and one-half times

their regular hourly rate for hours worked in excess of forty hours in any one workweek. D.C.

Code § 32-1003(c).

80.    Defendants violated the DCMWA by knowingly failing to pay the required minimum wage

to one or more Plaintiffs.

81.    Defendants violated the DCMWA by knowingly failing to pay one or more Plaintiffs at

least one and one-half times their regular hourly rates for hours worked in excess of forty hours in

any one workweek.

82.    Defendants’ violations of the DCMWA were willful.

83.    For Defendants’ violations of the DCMWA, Defendants are liable to Plaintiffs for unpaid

minimum and overtime wages, an amount equal to three times the unpaid minimum and overtime

wages as liquidated damages, reasonable attorney’s fees and expenses, court costs, interest, and

any other relief deemed appropriate by the Court.

                                          COUNT III
                     FAILURE TO PAY WAGES UNDER THE DCWPCL

84.    Plaintiffs incorporate the foregoing paragraphs as if fully restated herein.

85.    Each defendant was an “employer” of Plaintiffs within the meaning of the DCWPCL. D.C.

Code § 32-1301(1B).

86.    The DCWPCL requires employers to pay an employee who is discharged no later than the

working day following the discharge. D.C. Code § 32-1303(1).
                                              9
         Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 10 of 12




87.    The DCWPCL requires employers to pay an employee who quits or resigns all wages due

upon the next regular payday, or within 7 days from the date of quitting or resigning, whichever is

earlier. D.C. Code § 32-1303(2).

88.    For purposes of the DCWPCL, “wages” include, among other things, regular, minimum,

and overtime wages. D.C Code § 32-1301(3).

89.    Defendants violated the DCWPCL by knowingly failing to timely pay Plaintiffs all wages

due, including minimum and overtime wages.

90.    Defendants’ violations of the DCWPCL were willful.

91.    For Defendants’ violations of the DCWPCL, Defendants are liable to Plaintiffs for unpaid

wages, an amount equal to three times the amount of unpaid wages as liquidated damages, reason-

able attorney’s fees and expenses, court costs, interest, and any other relief deemed appropriate by

the Court. See Sivaraman v. Guizzetti & Assocs., 228 A.3d 1066, 1072 (D.C. 2020) (“[T]reble

damages are mandatory, not discretionary, if requested.”); Martinez v. Asian 328, LLC, 220 F.

Supp. 3d 117, 123 (D.D.C. 2016) (“[T]he liquidated-damages provision of the DCWPCL awards

treble damages as liquidated damages in addition to the actual damages in the form of unpaid

wages.”).

                                           COUNT IV
               FAILURE TO PROVIDE SICK LEAVE UNDER THE ASSLA

92.    Plaintiffs incorporate the foregoing paragraphs as if set forth in their entirety herein.

93.    Each defendant was an “employer” of Plaintiffs within the meaning of the ASSLA. D.C.

Code § 32-531.01.

94.    The ASSLA requires the following amounts of paid leave:




                                                 10
         Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 11 of 12




                                                                       Maximum Provision
         Size of Employer             Provision of Paid Leave
                                                                       Per Calendar Year
      100 or more employees      1 hour for every 37 hours worked            7 days
      25 to 99 employees         1 hour for every 43 hours worked            5 days
      24 or fewer employees      1 hour for every 87 hours worked            3 days

D.C. Code § 32-531.02(a).

95.    Defendants violated the ASSLA by not providing Plaintiffs the required paid leave.

96.    For Defendants’ violations of the ASSLA, Defendants also owe Plaintiffs $500.00 of stat-

utory damages for each accrued day of leave denied, regardless of whether Plaintiffs took unpaid

leave or reported to work on that day. D.C. Code § 32-531.12(b).

97.    For Defendants’ violations of the ASSLA, Defendants are liable for back pay for lost

wages, compensatory damages, punitive damages, Plaintiffs’ reasonable attorney’s fees and ex-

penses, court costs, interest, and any other relief deemed appropriate by the Court. D.C. Code § 32-

531.12(e).

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against De-

fendants, jointly and severally, on all counts, in the current total amount of $140,230.60, and grant

the following relief:

       a.       Award Plaintiffs $133,240.00, consisting of the following overlapping elements:

              i.        unpaid overtime wages, plus an equal amount as liquidated damages, pur-

                        suant to the FLSA, 29 U.S.C. § 216;

             ii.        unpaid D.C. minimum and overtime wages, plus three times the amount of

                        unpaid wages as liquidated damages, pursuant to the DCMWA, D.C. Code

                        § 32-1012;




                                                 11
       Case 1:21-cv-00726-TNM Document 1 Filed 03/19/21 Page 12 of 12




          iii.       unpaid wages, plus three times the amount of unpaid wages as liquidated

                     damages, pursuant to the DCWPCL, D.C. Code §§ 32-1303(4) and 32-

                     1308;

     b.       Award Plaintiffs $2,450.00, consisting of the following:

            i.       $450.00 in lost wages and compensatory damages for denied paid leave,

                     pursuant to the ASSLA, D.C. Code § 32-531.02(e);

          ii.        $2,000.00 in statutory damages for each day of denied paid leave, pursuant

                     to the ASSLA, D.C. Code § 32-531.12(b);

     c.       Award Plaintiffs pre-judgment and post-judgment interest as permitted by law;

     d.       Award Plaintiffs attorney’s fees and expenses computed pursuant to the matrix ap-

     proved in Salazar v. District of Columbia, 123 F. Supp. 2d 8 (D.D.C. 2000), and updated

     to account for the current market hourly rates for attorney’s services, pursuant to the

     DCWPCL, D.C. Code § 32-1308(b)(1) (as of this date, approximately $4,138.60);

     e.       Award Plaintiffs court costs (currently, $402.00); and

     f.       Award any additional relief the Court deems just.



Date: March 19, 2021                                Respectfully submitted,

                                                    /s/ Justin Zelikovitz
                                                    JUSTIN ZELIKOVITZ, #986001
                                                    DCWageLaw
                                                    519 H Street NW
                                                    Washington, DC 20001
                                                    Phone: (202) 803-6083
                                                    Fax: (202) 683-6102
                                                    justin@dcwagelaw.com

                                                    Counsel for Plaintiffs




                                              12
